Citation Nr: 0913919	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-39 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin




THE ISSUES

1.  Entitlement to service connection for claimed chronic low 
back pain with left radiculopathy.  

2.  Entitlement to service connection for claimed right hip 
degenerative arthritis.  




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

The Veteran  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
January 1973.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision of the RO.

The Veteran testified at a hearing conducted by the 
undersigned Veterans Law Judge at the RO in September 2008; a 
hearing transcript (transcript) is of record.  

The claims were remanded by the Board in November 2008 so 
that compliance with certain due process considerations could 
be accomplished.  


FINDINGS OF FACT

1.  The Veteran is shown to have been treated during his 
period of active service for a low back contusion that 
resolved without residual disability.  

2.  The Veteran is not shown to have manifested any 
complaints or findings of a right hip disorder in service or 
for many years thereafter.  

3.  The currently demonstrated right hip degenerative changes 
with the residuals of a total joint replacement are not shown 
to be a documented injury in service or another event or 
incident of his period of active service.  

4.  The currently demonstrated low back changes are not shown 
to be due to the contusion injury sustained in service or 
another event or incident of his period of active duty.  



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by chronic low back 
pain with left radiculopathy is not due to disease or injury 
that was incurred in or aggravated by active service; nor may 
arthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a) (2008).  

2.  The Veteran's claimed right hip degenerative arthritis 
with residuals of total joint replacement is not due to 
disease or injury that was incurred in or aggravated by 
active service; nor may arthritis be presumed to have been 
incurred therein; nor is any proximately due to or the result 
of service-connected right knee disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

With respect to the claims now before the Board on appeal, 
the requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  

VA notified the Veteran in April 2003 and July 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
March 2006 correspondence provided notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  

There is no showing of any defect in notifying or assisting 
prejudices the Veteran or reasonably affects the fairness of 
this adjudication.  Indeed, he has not suggested that such an 
error, prejudicial or otherwise, exists.  Hence, the case is 
ready for adjudication.  


Factual Background

The service treatment record shows that, in the course of the 
September 1970 pre-induction examination and October 1972 
"ETS" (expiration of term of service) examination, 
pertinent clinical evaluation was within normal limits.  The 
Veteran did provide a history of back trouble when examined 
in September 1970.  

A December 1972 clinical record shows that he reported 
injuring has back as a result of a fall.  An examination 
showed no evidence of trauma.  A contusion of the back was 
diagnosed.  The Veterum was placed on limited duty for forty-
eight hours.  

An April 1973 VA examination recorded no complaints or 
findings referable to either a low back or right hip 
disorder.  He did complain of right knee stiffness and 
weakness with exertion and during cold weather.  

The RO did grant service connection for a right knee 
disability manifested by Osgood-Schlatter's disease in April 
1973.  

A private chiropractic record shows that, in 1991, the 
Veteran was afforded monthly back adjustments.  

An April 1993 private medical record includes a diagnosis of 
lumbar mild to moderate spinal stenosis.  No focal disc 
herniation was indicated.  

During a June 1993 private examination, the Veteran related a 
history of recurrent low back pain with radiation into the 
left buttock.  An examination revealed no list or deformity.  

A November 2002 private medical report includes a notation to 
an August 2002 X-ray study finding right hip degenerative 
joint disease.  The report also include mention of a 1973 
motorcycle accident when right knee and left ankle surgery 
was required.  Reportedly, his right knee was fused, and the 
"left" ankle was "pinned.'  Other private medical reports 
on file showed a finding of right hip degenerative changes in 
August 2002.  

A November 2003 VA orthopedic examination report shows that 
the examiner reviewed the claims file and commented that no 
right hip problems were noted in service.  Present right hip 
degenerative joint disease was reported.  The Veteran's 
abnormal gait was attributed to a right ankle injury and 
right knee fusion resulting from a 1973 post-service 
motorcycle accident.  The Veteran informed the examiner that 
his right hip problems began only two years earlier.  

Following examination of the Veteran, the VA examiner opined 
that his right hip disorder had absolutely nothing to do with 
his military service.  He added that that it was also not 
aggravated by his service-connected right knee disorder.  He 
attributed the right hip degenerative arthritis to the 
abnormal gait which resulted from earlier injuries stemming 
from the 1973 motorcycle accident.  Right hip degenerative 
arthritis was diagnosed.  

The report of a December 2003 VA spine examination notes that 
the examiner had an opportunity to review the claims folder.  
The examiner observed that the service treatment record 
included a reference to pre-induction recurrent back pain.  
He added that the majority of the service treatment records 
did not mention the back.  

Shortly before discharge, in December 1972, the Veteran was 
shown to have been treated for his back after hitting it in a 
fall.  A June 1993 medical record was noted to show a 
diagnosis of low back pain and a history of left-sided 
radiculopathy.  The examiner added that no evidence existed 
to show that the Veteran had an ongoing problem with his back 
following his in-service fall.  No in-service follow-up care 
was noted.  The Veteran informed the examiner that he had no 
further medical treatment until he incurred a 1993 work-
related injury.  Chronic low back pain with probable 
degenerative changes was diagnosed.  

The examiner opined that the current low back pain with 
radiculopathy was completely and totally unrelated to his 
military service.  Rather, according to the examiner, the 
back problems were attributable to the Veteran sustaining a 
1993 work-related injury.  

A September 2004 VA discharge summary shows that the Veteran 
underwent a right hip total replacement procedure.  

A February 2007 VA memorandum shows that attempts to obtain 
treatment records dated in 1973 from a VA Medical Center had 
been unsuccessful.  The recorded received from the Social 
Security Administration showed that he was granted disability 
benefits in November 2002 due to other/unspecified 
arthropathies.  

At his hearing in September 2008, the Veteran testified that 
his claimed low back and right hips disorders were directly 
caused by his falling from a turret while he was in the 
military.  See page three of transcript.  

The private medical records on file, dated in 2007 and 2008, 
show continuing treatment/therapy for the Veteran's low back.  
An MRI in August 2007 showed findings of moderate multilevel 
degenerative changes of the lumbar spine.  



Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  


Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  

Secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder, 
which is proximately due to, or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Such claims may be described as secondary service 
connection by way of aggravation.  


Analysis

Chronic Low Back Pain with Left Radiculopathy

After carefully reviewing the entire, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for a low back condition.  

Other than a single instance of in-service treatment for 
after suffering a low back contusion in December 1972, there 
is not a showing of pertinent complaints or findings until 
many years after service.  

While the Veteran relates his current back problems to the 
injury in 1972, actual treatment for his back is first 
reported in 1991 when he underwent monthly adjustments.  See 
private chiropractic records.  

The Veteran was shown to have findings consistent with lumbar 
spine degenerative changes in 2003.  However, the Veteran has 
submitted no competent evidence to support his assertions of 
having a low back condition due to the documented injury 
sustained during his period of active service.  

The submitted competent evidence tends to show the 
development of back complaints and findings at a time many 
years after service.  The Veteran's lay assertions alone are 
not of sufficient detail to establish a continuity of low 
back symptomatology since service.  

On examination in December 2003, the VA examiner after 
reviewing the claims folder, taking a medical history from 
the Veteran, and after completing an examination of the 
Veteran, opined that that the current low back pain with 
radiculopathy was completely and totally unrelated to his 
military service.  

As a lay person, the Veteran lacks the medical expertise to 
offer competent opinions as to the diagnosis of low back 
disability, or medical causation of any current disability.  
Espiritu.  

Thus, lacking competent evidence showing a link between the 
Veteran's current low back lumbar spine degenerative changes 
and the injury in service, the claim for service connection 
must be denied.  Service connection on a presumption basis is 
also clearly not indicated, as lumbar spine degenerative 
changes were not diagnosed until at the earliest 2002, almost 
30 years following the time of the Veteran's active service 
separation.  See 38 C.F.R. §§ 3.307, 3.309.  

In this regard, the Board observes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Here, there is a lack of 
competent evidence sufficient to establish a continuity of 
treatment pertaining to a low back disorder since active 
service.  


Right Hip Degenerative Arthritis

On this record, the Board also finds the evidence to 
predominate against the claim of service connection for 
degenerative arthritis of the right hip.  

The service treatment records are negative for findings or 
complaints a right hip condition.  In fact, no related right 
hip complaints or findings were recorded until many years 
after his period of active service.  

The Veteran is shown to have been involved in a 1973 
motorcycle accident as well as having incurred a 1993 work-
related injury.  He also underwent a total right hip 
replacement procedure in September 2004.  

The Veteran again has not presented competent evidence to 
support his assertions that his current right hip problems 
are due any event or incident of his period of active 
service.  His lay assertions also lack credibility for the 
purpose of establishing a continuity of symptomatology dating 
back to his period active service.  

Thus, there is no showing that the current disability 
involving the right hip can be linked to his service.  While 
he claimed in the course of a 2003 VA examination that his 
right hip problems might be secondarily related to his 
service-connected right knee disability, the examiner at that 
time specifically opined that the Veteran's right hip 
disorder had absolutely nothing to do with his military 
service.  He added that that it was also not aggravated by 
his service-connected right knee disorder.  The Board also 
finds noteworthy that the Veteran claimed in 2003 to have 
only had right hip problems for a period of two years.  

Hence, absent competent evidence linking the current right 
hip condition to a confirmed event of his service, the claim 
for service connection must be denied.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for chronic low back pain with left 
radiculopathy is denied.  

Service connection for right hip degenerative arthritis is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


